Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered.  Applicant argues that the amendments to the claims regarding the receiving slot overcome the previous 103 rejections. The examiner agrees and has withdrawn the previous 103 rejections. However, a new reference (Huang) has been added to teach the receiving slot.
While the examiner does not believe the receiving slot by itself is patentable over the art cited in the below rejections, the way the receiving slot receives a stripping claw as detailed in paragraph [0028] of Applicant’s originally filed specification is different than the cited art. The examiner recommends amending the claim to add something similar to: a controller configured to automatically insert a first stripping claw in the receiving slot by moving the ram feeder in the second direction away from the first and second rams.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over DE102008062114 (“Jakob”) in view of USPGPub No. 2008/0226420 (“Huang”).
Regarding claim 1, Jakob discloses a device (1) for alternately inserting a first ram (24/27) or a second ram (26/28) into a ram feeder (12, paras. [0022] & [0026], wherein all references to the Jakob specification refer to the machine translation submitted with the Office action mailed on January 22, 2021), wherein the first ram and the second ram are arranged movably on a retaining plate (6) in a first movement direction (direction Y, para. [0022]), wherein the ram feeder is movable in a second movement direction (direction X illustrated in fig. 2, paras. [0018] & [0025]), orthogonal to the first movement direction (fig. 2, wherein directions X and Y are orthogonal).
Claim 1 also recites a guide sleeve, … the guide sleeve extends in the second movement direction from a surface of the ram feeder, and the surface of the ram feeder is orthogonal to the second movement direction and facing away from the retaining plate. Jakob teaches a guide sleeve 18 comprising a recess therein to receive the pins (fig. 2, para. [0024]). Jakob also teaches to rotate the ram feeder 12 forty-five degrees so that the recess 16 and corresponding recess in sleeve 18 is aligned with and positioned beneath ram 24 (fig. 2, para. [0025]). This allows the ram 24 to move into recess 16 and/or recess in guide 18 to drive the pins (para. [0026]). In the rotated position with the recess 16 aligned with and beneath the ram 24, the sleeve 18 extends in the second movement direction from a surface of nut 19 that is orthogonal to the second movement direction and that faces away from the retaining plate 6 (fig. 2).
Claim 1 further recites the longitudinal axis of the guide sleeve remains parallel to the second movement direction during an entire time period from a reception of a first stripping claw into the receiving slot, through a reception of the first ram or the second ram into the first end to remove the first stripping claw from the receiving slot, and through a reception of a second stripping claw into the receiving slot. This limitation is functional language, thus Jakob merely needs to have the structure necessary to perform this function. Jakob teaches the longitudinal axis of the guide sleeve is parallel to the second movement direction prior to, and while, the ram is inserted into the guide sleeve (paras. [0024]-[0026]). Since there is a opening through holder 12 into receiving slot 16, and the holder is configured to be moved away from the rams in the second direction, the structure of Jakob allows stripping pins to be manually inserted into the receiving slot while the guide sleeve is parallel to the second movement direction. 
Jakob fails to explicitly teach a second end [of the guide sleeve] including a receiving slot extending from the second end into the guide sleeve and through an outer circumference of the guide sleeve, wherein the receiving slot extends from the second end of the guide sleeve towards the first end of the guide sleeve, and terminates prior to the first end of the guide sleeve. However, this would have been obvious in view of Huang.
 Huang is also directed to ramming a pin shaped object 31 at least partially through a cylindrical sleeve 32 (figs. 3 & 6-8, paras. [0022]-[0025]). The sleeve 32 has a radially inward projection 323 that interferes with a portion of the pin to prevent further movement of the pin through the sleeve without a ramming force (figs. 6-8, para. [0025]). The sleeve 32 comprises a longitudinal slit 324 through the outer circumference of the sleeve and extending from a distal end towards the other end, whereby the slit terminates prior to the other end at a aperture 325 (fig. 3, para. [0023]). The slit and aperture allow the sleeve to resiliently expand so the pin can be moved through the sleeve when the ramming force is applied (figs. 6-8, para. [0025]).
In this case, both Jakob and Huang are directed to initially securing a pin within a guide tube, and propelling the pin at least partially through of the guide tube with a ramming force. Huang teaches one of skill in the art that it is predictable to accomplish this function by a radially inward projection of the sleeve engaging the pin, and, a slit extending from the distal end of the tube and terminating at an aperture prior to the opposite end that allows the tube to expand when a ramming force is applied to the pin. Thus, it would be obvious to modify Jakob such that the guide tube comprises a inward protrusion at the second end configured to engage the pin, and, a slit extending axially from the second end through a circumference of the guide tube and terminating at an aperture prior to the first end.
Regarding claim 2, Jakob further teaches the first ram comprises a first stripping claw head (24) and the second ram comprises a second stripping claw head different from the first stripping claw head (26, figs. 1 & 2, i.e. different lengths).
Claim 3 recites the first ram has a first spring and the second ram has a second spring. When viewing the top of figure 2, Jakob discloses springs wrapped around elements 27 & 28.
Regarding claim 4, Jakob further teaches the first ram is arranged parallel to the second ram on a carriage (figs. 1 & 2). 
Claim 5 recites a reception is arranged on the carriage, wherein the first ram and the second ram are held in the reception. Jakob teaches openings, or receptions, in the carriage 25 that allow the heads 24/26 to connect to devices 27/28 (figs. 1 & 2, paras. [0022], [0023] & [0027]).
Claim 7 recites the receiving slot is configured to receive a flat stripping claw in a direction opposite to a direction of the insertion of the first ram or the second ram into the guide sleeve. As detailed in the rejection to claim 1 above, Jakob et al. teach the end of the guide sleeve to comprise a slit therein to hold a stripping pin until a ram forces the pin out by expanding the diameter of the portion of the guide sleeve comprising the slit. In addition, the guide sleeve is configured to be rotated such that it is parallel to the insertion direction of the ram. Thus, a pin is capable of being inserted, for example manually, into the receiving slot from the second end of the guide sleeve, which is a direction opposite from which the rams are inserted into the guide sleeve.
Claim 8 recites the receiving slot comprises a stripping claw stop. As detailed in the rejection to claim 1 above, the guide sleeve has a reduced diameter portion with a slit therein in order to hold/stop the pin inserted therein, i.e. stripping claw stop. 
Regarding claim 9, Jakob further teaches the carriage (25) can be moved in the first movement direction by a drive (para. [0022]).
Claim 10 recites the ram feeder can be moved in the second movement direction by a drive (para. [0018], i.e. drive connected to plate 15).
Regarding claim 11, Jakob teaches an apparatus (1) comprising: a retaining plate (6); a carriage (25) connected to the retaining plate and movable relative to the retaining plate along a first axis (figs. 1-2; para. [0022]); a first ram (24) inserted into the carriage and movable in the carriage along a second axis perpendicular to the first axis, the first ram including a first stripping head (fig. 2, paras. [0023]-[[026]); a second ram (26) inserted into the carriage and movable in the carriage along a third axis parallel to the second axis, the second ram including a second stripping head (fig. 2, paras. [0023]-[[026]); and a ram feeder (12) including a guide sleeve (17) extending from a surface of the ram feeder facing away from the carriage (fig. 2, wherein the surface is the surface of nut 19 that faces away from carriage 25), wherein the carriage is moveable to align the first ram or the second ram with the guide sleeve (fig. 2, para. [0022] & [0026]).
Claim 11 further recites the guide sleeve having a first end configured to alternately receive the first ram or the second ram and a second end. Jakob teaches the guide sleeve 18 comprising first and second ends, wherein the first end is screwed into component 17 and the second end is spaced from component 17 (fig. 2, para. [0019]). Since the first end of sleeve 18 can extend different amounts within component 17 (para. [0017]), and holder 12 can be moved along axis X (fig. 2, para. [0018]), the rams are capable of being received in the first end of sleeve 18.
Jakob fails to explicitly teach the second end including a receiving slot extending from the second end into the guide sleeve and through an outer circumference of the guide sleeve, wherein the guide sleeve has a first length from the first end to the second end, and the receiving slot has a second length less than the first length. However, this would have been obvious in view of Huang for the same reasons detailed in the rejection to claim 1 above.
Claim 11 lastly recites wherein the ram feeder is movable relative to the retaining plate along a fourth axis parallel to the third axis to receive a stripping claw into the receiving slot of the guide sleeve in a movement away from the carriage and to receive the first ram or the second ram into the guide sleeve in a movement toward the carriage. Jakob teaches the ram feeder 12 able to move up and down along the X axis, which is parallel to the third axis (fig. 2, para. [0018]). Further, the ram feeder and receiving slot is configured to receive a stripping claw in a movement of the stripping claw away from the carriage via feed channel 23 (fig. 2, para. [0024]). In addition, the ram feeder is configured to move towards or away from the carriage to adjust the distance between the ram feeder and rams to allow the rams to be inserted into the guide sleeve to drive pins out of the guide sleeve.
Regarding claim 12, Jakob further teaches the first stripping head is different from the second stripping head (fig. 2, i.e. different lengths).	 
Regarding claim 13, Jakob further teaches the first stripping head is for a stripping pin (para. [0024]). Claim 13 further recites the second stripping head is for a stripping claw. Since the ram head of Jakob is a cylindrical member that is inserted into a cylindrical recess 16, and the stripping device is clamped within the guide sleeve (para. [0024]), the ram head is capable of driving a stripping claw that has dimensions that position the claw at least partially within a center of the recess 16.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jakob et al. as applied to claim 5 above, and further in view of US Patent No. 5,844,142 (“Blanch”).
Regarding claim 6, Jakob fails to explicitly teach the reception serves as a stop for the first spring and the second spring. This would have been obvious in view of Blanch. 
Blanch teaches a stripping pin for stripping a needle (col. 27 lines 11-17). Similarly to Jakob, the stripping device of Blanch comprises a head 192 connected to a device 194 to reciprocate the head via an assembly 190 comprising an channel, i.e. reception (fig. 16, col. 27 lines 11-17). Blanch teaches a spring 193 around the pin assembly and within the channel such that the spring abuts a portion of the channel, thereby forming a stop. 
In this case, both Jakob and Blanch teach a stripping device comprising a head 192 connected to a device 194 to reciprocate the head via an assembly 190 comprising an channel, i.e. reception. However, Jakob is silent as to the structure of the assembly/carriage comprising the channel. Blanch teaches one of skill in the art that the pin can comprise a spring therearound and within the channel such that a surface of the channel forms a stop for the spring. Since the stripping device of Jakob and Blanch operate in similar ways, it would be obvious and predictable to modify Jakob such that the device comprises a spring therearound and within the channel/reception of the carriage such that a surface of the channel/reception forms a stop for the spring.
In the alternative, claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jakob et al. as applied to claim 2 above, and further in view of Blanch.
Assuming arguendo that figs. 1 and 2 of Jakob don’t teach the first and second springs, this limitation would have been obvious in view of Blanch for the same reasons detailed in the rejection to claim 6, above. 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jakob in view of USPGPub No. 2018/0133878 (“Neubauer”) and Huang.
Regarding claim 15, Jakob teaches an apparatus (P) comprising: a retaining plate (6); a carriage connected to the retaining plate and movable relative to the retaining plate along a first axis (element 5 of fig. 2, para. [0022]); a first ram (24) inserted into the carriage and movable in the carriage along a second axis perpendicular to the first axis (figs. 1 & 2, para. [0026]), the first ram having a first length and including a first stripping head (fig. 2, paras. [0011] & [0026]); a second ram (26) inserted into the carriage and movable in the carriage along a third axis parallel to the second axis, the second ram having a second length and including a second stripping head (fig. 2, paras. [0011] & [0026]); and a ram feeder (12/17/19) including a guide sleeve (18) extending from a surface of the ram feeder facing away from the carriage (fig. 2, wherein the surface is the end surface of component 17 or surface of nut 19 facing away from carriage), wherein the first stripping head is shaped to release a first stripping claw from the receiving slot in a direction away from the ram feeder, and wherein the second stripping head is shaped … to drive a second stripping claw from the receiving slot to manufacture a tool (paras. [0011] & [0026]). Since the ram head of Jakob is a cylindrical member that is inserted into a cylindrical recess 16, and the stripping device is clamped within the guide sleeve (para. [0024]), the ram head is capable of driving a stripping claw that has dimensions that position the claw within the guide sleeve.
Claim 15 further recites the guide sleeve having a first end configured to receive either the first ram or the second ram and a second end. Jakob teaches a guide sleeve 18 having a slot therein to receive the pin (fig. 2, para. [0024]). Jakob teaches the guide sleeve 18 comprising first and second ends, wherein the first end is screwed into component 17 and the second end is spaced from component 17 (fig. 2, para. [0019]). Since the first end of sleeve 18 can extend different amounts within component 17 (para. [0017]), and holder 12 can be moved along axis X (fig. 2, para. [0018]), the rams are capable of being received in the first end of sleeve 18.
Regarding claim 15, Jakob fails to explicitly teach the second stripping head being shaped differently than the first stripping head. However, this would have been obvious in view of Neubauer.
Neubauer is directed to a tool for impacting the top of pins and nails to drive them (paras. [0001] & [0002]). The tool comprises a face 135 adapted to impact the fastener/pin (para. [0013]). Neubauer teaches the face can have a variety of shapes including a flat or rounded shape (para. [0021]).
In this case, both Jakob and Neubauer are directed to a tool having a head configured to impact a head of a pin to drive the pin. Neubauer teaches that it is predictable for the tool head to have a variety of shapes, including flat and round. Thus, it would be obvious to modify Jakob such that one of the rams has a rounded end.
Jakob fails to explicitly teach the second end of the guide sleeve including a receiving slot extending from the second end into the guide sleeve and through an outer circumference of the guide sleeve, wherein the receiving slot extends along only a portion of a length of the guide sleeve from the second end. However, this would have been obvious in view of Huang for the same reasons detailed in the rejection to claim 1 above.
Regarding claim 16, as detailed in the rejection to claim 15 above, the second stripping head has a rounded end. In addition, Jakob teaches the first stripping head has a flat end (fig. 2). 
Regarding claim 17, Jakob further teaches the first length is greater than the second length (fig. 2, para. [0011]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE COOK/
Examiner, Art Unit 3726
/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”